Citation Nr: 0739959	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968 and from November 1968 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The veteran likely has asbestosis that is attributable to 
asbestos exposure during his active military service.


CONCLUSION OF LAW

The veteran has asbestosis that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran believes that he has developed asbestosis as a 
result of being exposed to asbestos during his active 
military service with the United States Navy.  The veteran 
asserts that he was directly exposed to asbestos over at 
least a 12-year period while he served as a machinist mate 
aboard several ships.  He states that he participated in 
extensive ship maintenance and overhauls that entailed work 
on turbines, piping, insulation, and exhausts.  The veteran 
states that he was exposed to asbestos and asbestos dust 
without adequate protection.  Thus, he contends that service 
connection for asbestosis should be awarded.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

According to the VA Adjudication Procedure Manual, common 
materials that may contain asbestos include steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
M21-1MR, Part IV.ii.2.C.9.a (2007).  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, 
Part IV.ii.2.C.9.g.  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products, such as clutch facings and brake linings, 
and manufacture and installation of products, such as roofing 
and flooring materials asbestos cement sheet and pipe 
products, and military equipment.  M21-1MR, Part 
IV.ii.2.C.9.f.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenitary 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.  

A clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs include dyspnea on exertion, 
end-respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at late stages, and 
pulmonary function impairment and cor pulmonale that can be 
demonstrated by instrumental methods.  M21-1MR, Part 
IV.ii.2.C.9.e.  It should be noted that the latent period for 
development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years between first exposure and 
development of disease.  M21-1MR, Part IV.ii.2.C.9.d.

A review of the veteran's service medical and personnel 
records reveals that the veteran had military specialties of 
fireman, machinist mate, ship repair, and engine maintenance.  
He was assigned to several ships throughout his service in 
the Navy.  Several records reference his work in the 
maintenance of the ships.  In light of the veteran's military 
occupations, his testimony regarding ship maintenance and 
overhauls, and the length of his service in the Navy, it is 
likely that the veteran had significant exposure to asbestos 
during his active military service.  (In the May 2005 rating 
decision, the RO conceded that the veteran was probably 
exposed to asbestos during military service.)

Although the veteran was likely exposed to asbestos during 
active military service, service connection may not be 
awarded solely for asbestos exposure.  In order for the 
veteran to be awarded service connection, the evidence must 
show that the asbestos exposure resulted in disease or 
disability.  Specifically, there must be competent medical 
evidence of a diagnosis of asbestosis and that the asbestosis 
is related to the veteran's in-service asbestos exposure.  
Here, the veteran's service medical records are negative for 
a diagnosis or symptoms of asbestosis.  However, given the 10 
to 45 year latency period for asbestosis, an in-service 
diagnosis is not necessarily expected.

The post-service medical records contain conflicting 
information with respect to a current diagnosis of 
asbestosis.  The first indication of a diagnosis of 
asbestosis was in April 2005.  Based on a February 2005 CT 
scan and the veteran's reported history of asbestos exposure, 
J.A.B., M.D. stated that the CT scan results most likely 
represented asbestosis.  The CT scan showed a subtle scar-
like infiltrate in the right upper lobe.  Dr. J.A.B. also 
reported that the veteran had reduced total lung capacity and 
reduced diffusion capacity during a March 2005 pulmonary 
function test (PFT).  Dr. J.A.B. stated that the PFT results 
were consistent with asbestosis.  Treatment records from Dr. 
J.A.B., dated from September 2005 to August 2006, document a 
consistent diagnosis of asbestosis, in addition to other lung 
disabilities.

A February 2006 VA examination report provided a different 
conclusion.  The examiner, who was a nurse practitioner, 
noted the veteran's history of asbestos exposure in the Navy 
and also a 45-year history of tobacco use.  The examiner 
diagnosed the veteran with chronic bronchitis as a result of 
being a long-time smoker.  The examiner stated that it was 
less likely than not that the veteran's current pulmonary 
condition was caused by or a result of his active military 
service.  The examiner reasoned that there was no convincing 
evidence of pulmonary fibrosis based on a PFT or CT scan.

Records were obtained from G.L.B., M.D, which supported the 
veteran's claim.  Treatment records from March 2005 to April 
2006 showed a diagnosis of asbestosis.  In a March 2006 
letter, Dr. G.L.B. reported that the veteran's CT scan, 
breathing studies, and chronic restrictive defect were all 
consistent with asbestosis.  Dr. G.L.B. stated that he could 
not understand why the veteran's claim was denied when there 
was known asbestos exposure and the CT scan affirmed the 
diagnosis of asbestosis.

In June 2006, the veteran underwent further VA examination.  
The examiner detailed the veteran's entire history of 
asbestos exposure, CT scans, and PFTs.  On examination, the 
veteran had some wheezing in the right base with mild 
crackles bilaterally.  The examiner stated the veteran had 
shortness of breath and dyspnea on exertion, but did not 
provide a diagnosis of a specific lung disease.  The examiner 
stated that he could not resolve the issue of whether the 
veteran has asbestosis without resorting to mere speculation.  
Thus, there was very little probative value to the June 2006 
report.

Another VA physician addressed the issue in a September 2006 
opinion.  Based on a July 2006 high-resolution CT scan, the 
physician stated that there was insufficient evidence upon 
which to base a diagnosis of asbestosis.  The July 2006 CT 
scan did not demonstrate evidence of fibrosis or bullous 
disease.  There were no pleural plaques in the area sampled.  
However, there is no indication that this opinion took into 
consideration any of the previous CT scans, PFTs, or 
asbestosis diagnoses.

Subsequent to the most recent VA CT scan, the veteran 
submitted another private CT scan, dated in October 2006.  
That report indicated minor pleural thickening, particularly 
along the left lung base.  The physician that interpreted the 
scan stated that the pleural thickening could represent early 
manifestations of asbestos exposure.

In consideration of the evidence of record, there is 
probative medical evidence both for and against a current 
diagnosis of asbestosis.  Two private examiners have provided 
competent opinions that the veteran has asbestosis and that 
it is related to his in-service asbestos exposure.  Two VA 
examiners have indicated that the veteran does not have 
asbestosis.  Additionally, a third VA examiner refused to 
provide an opinion one way or the other.  The Board suspects 
that the veteran's history of tobacco use and other diagnosed 
lung diseases, including bronchitis, bronchiectasis, 
emphysema, and chronic obstructive pulmonary disease have 
complicated the matter.

The Board has no basis for discounting the private opinions 
in favor of the VA opinions.  The private opinions were based 
on an accurate history of probable in-service asbestos 
exposure and appropriate testing involving the lungs.  When a 
reasonable doubt arises concerning an issue, such doubt will 
be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).  Here, when resolving 
reasonable doubt in favor of the veteran, a current diagnosis 
of asbestosis is shown.  Such a diagnosis has been linked to 
his probable asbestos exposure during his lengthy military 
service in the United States Navy.  Accordingly, service 
connection for asbestosis is warranted.  


ORDER

Service connection for asbestosis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


